UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------- X
PHILIPPE BUHANNIC and PATRICK                           :
BUHANNIC,                                               :
                                                        :
                                Plaintiffs,             :
                                                        :
                  -against-                             :   Civil Action No.: 18-cv-5371 (ER)
                                                        :
PIERRE SCHROEDER; PIERO GRANDI;                         :
FRANK PLACENTI; ROBERT TRUDEAU; :
TCV VI L.P.; TCV MEMBER FUND, L.P.; :
JAY HOAG; and RICK KIMBALL,                             :
                                                        :
                                Defendants.
                                                        :
------------------------------------------------------- X
PHILIPPE BUHANNIC and PATRICK                           :
BUHANNIC,                                               :
                                                        :
                                Plaintiffs,             :
                                                        :
                  -against-                             :   Civil Action No.: 18-cv-5372 (ER)
                                                        :
TRADINGSCREEN INC.; PIERRE
                                                        :
SCHROEDER; PIERO GRANDI; FRANK
                                                        :
PLACENTI; ROBERT TRUDEAU; TCV VI,
                                                        :
L.P.; and TCV MEMBER FUND, L.P.,
                                                        :
                                Defendants.             :
                                                        :
------------------------------------------------------- X
PHILIPPE BUHANNIC and PATRICK                           :
BUHANNIC,                                               :
                                                        :
                                Plaintiffs,             :
                                                        :
                  -against-                                 Civil Action No.: 18-cv-7997 (ER)
                                                        :
TRADINGSCREEN INC.; PIERRE                              :
SCHROEDER; PIERO GRANDI; FRANK                          :
PLACENTI; ROBERT TRUDEAU; TCV VI, :
L.P.; and TCV MEMBER FUND, L.P,                         :
                                                        :
                                Defendants.
                                                        :
------------------------------------------------------- X
------------------------------------------------------- X
                                                        :
PHILIPPE BUHANNIC,
                                                        :
                                Plaintiff,              :
                  -against-                             :
                                                        :
TRADINGSCREEN INC.,                                     :   Civil Action No.: 18-cv-9351 (ER)
                                                        :
                                Defendant.              :
                                                        :
------------------------------------------------------- X
                                                        :
PHILIPPE BUHANNIC,
                                                        :
                                Plaintiff,              :
                                                        :
                 -against-                              :
                                                        :   Civil Action No.: 18-cv-9447 (ER)
TRADINGSCREEN INC.; PIERRE                              :
SCHROEDER; PIERO GRANDI; FRANK                          :
PLACENTI; ROBERT TRUDEAU; TCV VI, :
L.P.; and TCV MEMBER FUND, L.P.,                        :
                                                        :
                                Defendants.             :
------------------------------------------------------- X
PHILIPPE BUHANNIC,                                      :
                                                        :
                                Plaintiff,              :
                                                        :
                 -against-                              :
                                                        :   Civil Action No.: 18-cv-10170 (ER)
TRADINGSCREEN INC.; PIERRE                              :
SCHROEDER; PIERO GRANDI; FRANK                          :
PLACENTI; ROBERT TRUDEAU; TCV VI, :
L.P.; TCV MEMBER FUND, L.P.; JAY                        :
HOAG; and RICK KIMBALL,                                 :
                                                        :
                                Defendants.             :
------------------------------------------------------- X



                          DECLARATION OF JOHN M. VASSOS
                   IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Pursuant to 28 U.S.C. § 1746, JOHN M. VASSOS declares as follows:

       1.       I am admitted to the bar of this Court and I am a partner at the firm of Morgan,

Lewis & Bockius LLP, counsel for Defendants TradingScreen Inc., Pierre Schroeder and Piero

Grandi in the above-captioned matters. I submit this declaration and the accompanying exhibits

in support of the Motion to Dismiss submitted by defendants TradingScreen Inc., Pierre

Schroeder, Piero Grandi, Frank Placenti, Robert Trudeau, TCV VI, L.P., TCV Member Fund,

L.P., Jay Hoag, and Rick Kimball (collectively, “Defendants”).

       2.       Attached hereto as Exhibit 1 is a copy of an excerpt from the May 17, 2016

Transcript in the Delaware Chancery Court Action Schroeder v. Buhannic, Civ. A. No. 12328-

VCL.

       3.       Attached hereto as Exhibit 2 is a copy of the Order Dismissing Claims as Moot

with Prejudice in the Delaware Chancery Court Action Schroeder v. Buhannic, Civ. A. No.

12328-VCL.

       4.       Attached hereto as Exhibit 3 is a copy of relevant excerpts of the transcript from a

hearing held on May 4, 2017 in the AAA proceeding Buhannic v. TradingScreen, Inc., IDCR

Case No. 01-16-0002-7810.

       5.       Attached hereto as Exhibit 4 is a copy of the award issued by the three-member

panel of arbitrators in the AAA proceeding Buhannic v. TradingScreen, Inc., IDCR Case No. 01-

16-0002-7810.

       6.       Attached hereto as Exhibit 5 is a copy of the Decision and Order dated December

12, 2017, filed in the New York State Supreme Court action Buhannic v. TradingScreen, Inc.,

Index No. 653624/2016 (the “New York State Court Action”).




                                                 1
       7.     Attached hereto as Exhibit 6 is a copy of the transcript of proceedings held on

May 15, 2018 in the New York State Court Action, and the New York State Court’s Decision on

the Record, So Ordered on June 7, 2018.

       8.     Attached hereto as Exhibit 7 is a copy of the transcript of proceedings held on

June 7, 2018 in the New York State Court Action.

       9.     Attached hereto as Exhibit 8 is a copy of a Decision and Order issued in the New

York State Court Action, dated December 6, 2018.

       10.    Attached hereto as Exhibit 9 is a copy of the Amended Complaint filed by Mr.

Buhannic in the action Buhannic v. Schroeder, Case No. 18-cv-05371 (S.D.N.Y. 2018) (Dkt. No.

18).

       11.    Attached hereto as Exhibit 10 is a copy of the Verified Amended Complaint filed

in the New York State Court Action, dated October 6, 2016.

       12.    Attached hereto as Exhibit 11 is a copy of a decision dated January 10, 2018

issued by the Court of Chancery of the State of Delaware in the case captioned Schroeder v.

Buhannic, C.A. No. 2017-0746-JTL.

       13.    Attached hereto as Exhibit 12 is a copy of the Complaint filed by Mr. Buhannic in

the action Buhannic v. TradingScreen Inc., Case No. 18-cv-05372 (S.D.N.Y. 2018) (Dkt. No. 1).

       14.    Attached hereto as Exhibit 13 a copy of the complaint filed in the action Buhannic

v. TradingScreen, Case No. 655848/2017.

       15.    Attached hereto as Exhibit 14 a complaint filed in the action Buhannic v.

TradingScreen Inc., Index No. 652034/2017 (the “New York State Court Books and Records

Action”).




                                               2
